307 S.W.3d 188 (2010)
Jimmie KINSEY, Appellant,
v.
TREASURER OF MISSOURI AS CUSTODIAN OF SECOND INJURY FUND, Respondent.
No. ED 93511.
Missouri Court of Appeals, Eastern District, Division Four.
March 23, 2010.
Joseph P. Rice III, Benjamin J. Gray, Cape Girardeau, MO, for Appellant.
Frank A. Rodman, Clifton K. Verhines, Jr., Cape Girardeau, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, Jr., J.

ORDER
PER CURIAM.
Jimmie Kinsey (hereinafter, "Claimant") appeals from the decision of the Labor and Industrial Relations Commission (hereinafter, "the Commission") awarding him permanent partial disability benefits. In his sole point on appeal, Claimant challenges the Commission's decision to deny Claimant's request for permanent total disability benefits arguing the Commission's decision lacked support based on the competent and substantial evidence presented.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. The Commission's decision is supported by competent and substantial evidence on the record and no error of law appears. Hampton v. Big Boy Steel *189 Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The Commission's decision is affirmed pursuant to Rule 84.16(b).